Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-16) in the reply filed on 11/21/2022 is acknowledged. Claims 17-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 9,731,885).
Regarding claim 1, Liao discloses a package (See Fig. 8) capable of holding one or more articles, the package comprising an article reservoir (cavity between 1 and 3), a top surface (left side surface of 3 in Fig. 8 can be considered the bottom surface depending on the orientation of the package) and a bottom surface (right side surface of 2 in Fig. 8 can be considered the bottom surface depending on the orientation of the package); a flexible inner sheet (right side sheet of 2, which forms the right side of chambers 21) and a flexible secondary inner sheet (left side sheet of 2, which forms the left side of chambers 21), the inner sheet and secondary inner sheet joined together at an outer seam and forming one or more primary expansion chambers (211) adapted to receive a primary expansion material; and a flexible secondary outer sheet (right side sheet of 3, which form the right side of chambers 31) and an outer sheet (left side sheet of 3, which forms the left side of chambers 31), the secondary outer sheet and the outer sheet joined together at an outer seam and forming one or more secondary expansion chambers (31) adapted to receive a secondary expansion material and one or more non-expansion chambers (312); wherein the one or more non-expansion chambers are provided on the top surface over the one or more primary expansion chambers (when the package is oriented with 3 facing upward and 2 facing downward).
Regarding claim 2, Liao discloses the one or more non-expansion chambers is a label surface (the surface of 312 in Fig. 8 is capable of accommodating a label thereon).
Regarding claim 3, Liao discloses the one or more non-expansion chambers are provided in between the one or more secondary expansion chambers (See Fig. 8 which shows 312 between chambers 31 and 31).
Regarding claim 4, Liao discloses the one or more secondary expansion chambers are provided along two or more sides (left and right ends of 3) of the top surface of the package.
Regarding claim 5, Liao discloses the one or more secondary expansion chambers form a frame around at least a portion of the perimeter of the top surface of the package.
Regarding claim 6, Liao discloses the one or more non-expansion chambers are provided in the region within the frame.
Regarding claim 10, Liao discloses the package consists of or consists essentially of a flexible material.
Regarding claim 11, Liao discloses an expanded package (See Fig. 8) capable of holding one or more articles, the package comprising an article reservoir (cavity between 1 and 3), a top surface (left side surface of 3 in Fig. 8 can be considered the bottom surface depending on the orientation of the package) and a bottom surface (right side surface of 2 in Fig. 8 can be considered the bottom surface depending on the orientation of the package); a flexible inner sheet (right side sheet of 2, which forms the right side of chambers 21) and a flexible secondary inner sheet (left side sheet of 2, which forms the left side of chambers 21), the inner sheet and secondary inner sheet joined together at an outer seam and forming one or more primary expansion chambers (21), the one or more primary expansion chambers being filled with air; and a flexible secondary outer sheet (right side sheet of 3, which form the right side of chambers 31) and an outer sheet (left side sheet of 3, which form the left side of chambers 31), the secondary outer sheet and the outer sheet joined together at an outer seam and forming one or more secondary expansion chambers (31), the one or more secondary expansion chambers being filled with air, and one or more non-expansion chambers (312); wherein the one or more non-expansion chambers are provided on the top surface over the one or more primary expansion chambers (when the package is oriented with 3 facing upward and 2 facing downward).
Regarding claim 15, Liao discloses the non-expansion chamber is a label surface (the surface of 312 in Fig. 8 is capable of accommodating a label thereon).
Regarding claim 16, Liao discloses one or more of the primary expansion chambers are capable of contacting the article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 9,731,885) as applied to claim 1 above, in view of Tanaka et al. (US 2002/0064319). 
Regarding claim 7, as described above, Liao discloses the claimed invention except for the package having one or more expansion ports and the one or more primary expansion chambers and one or more secondary expansion chambers are in fluid communication with the one or more expansion ports. However, Tanaka teaches a package (See Figs. 3 and 6) comprising a plurality of expansion chambers (4), wherein the package has an expansion port (at 13 or P) in fluid contact with the plurality of expansion chambers for the purpose of allowing the entire package to be inflated at once. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of Liao with an expansion port in fluid communication with the chambers as taught by Tanaka in order to allow for quick inflation of the multiple chambers. 
Regarding claims 8-9, Liao discloses the claimed invention except for the article retrieval feature. However, Tanaka teaches a package (See Figs. 1 and 3) comprising a plurality of expansion chambers (4), wherein the package has an article retrieval feature (at 23a/23b), that when activated, both opens the package and deflates the one or more primary expansion chambers and the one or more secondary expansion chambers, for the purpose of allowing the user to quickly deflate the bag after use.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 9,731,885) as applied to claim 11 above, in view of Ambrose (US 4,267,684). As described above, Liao discloses the claimed invention except for the express disclosure of the specific air pressures within the primary and secondary chambers. However, Ambrose teaches a package (See Fig. 6) comprising a flexible inner sheets (at 104/105) forming a primary chamber, and a secondary sheet (at 106) forming a secondary chamber, wherein the pressure in the secondary chamber is greater than the pressure in the primary chamber for the purpose of allowing the inner cavity to collapse around the article, holding it tightly in position (column 4, lines 11-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary chamber of Liao to have an air pressure greater than the primary chamber as taught by Ambrose in order to more tightly hold articles in place.
Further regarding claims 13-14, Liao-Ambrose discloses the general conditions of the claimed invention except for the express disclosure of the specific air pressure within the chambers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the chambers with any air pressures, such as those claimed, in order to provide the desired protection, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735